Citation Nr: 0104865	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-11 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


REMAND

Historically, the veteran filed a claim of entitlement to 
service connection for PTSD in June 1989.  A VA examination 
was scheduled in August 1990, but the veteran failed to 
appear.  In addition, he failed to report for a personal 
hearing scheduled in October 1990.  Consequently, a November 
1990 rating decision denied the claim for service connection 
for PTSD, and the veteran was notified of this decision the 
following month.  The veteran filed a notice of disagreement 
(NOD) with this decision in December 1991, and submitted a 
substantive appeal (Form 9) in March 1992, perfecting his 
appeal.

Based on VA treatment records from January 1989 to February 
1992, and current findings on VA examination, a June 1993 
rating decision granted service connection for PTSD, and 
assigned a 30 percent evaluation.  This 30 percent evaluation 
was continued by the RO in a May 1996 rating decision.

The veteran sought an increased rating for his PTSD in June 
1996, and filed a claim of entitlement to TDIU benefits the 
following month.  A February 1997 rating decision continued 
the 30 percent evaluation of the veteran's service-connected 
PTSD, and denied entitlement to TDIU benefits.  The veteran 
filed a notice of disagreement with this decision in February 
1998, and noted a new mailing address.

The record reflects that a VA examination was scheduled in 
May 1998, and notification of the examination was mailed to 
the veteran's current address.  A computer-generated report 
indicates that the veteran failed to appear for the scheduled 
examination.

In a July 1998 substantive appeal, the veteran checked the 
boxes indicating that he wished to appear at a travel Board 
hearing.

The RO denied the veteran's claim in December 1998, on the 
basis that "good cause" had not been shown for his failure 
to report for the scheduled May 1998 VA examination.  The 
veteran was provided a copy of 38 C.F.R. § 3.655.

A letter notifying the veteran that a travel Board hearing 
was scheduled in September 2000 was mailed to his last known 
address.  A handwritten note in the claims folder indicates 
that the veteran failed to appear for his travel Board 
hearing.

In September 2000 correspondence, the veteran explained that 
he was unable to attend the travel Board hearing due to a 
dental emergency, and requested that a new hearing be 
scheduled.  He confirmed that the address used by the VA was 
his current address.

The undersigned accepted the veteran's September 2000 letter 
as a motion to change the date of his hearing under the 
provisions of 38 C.F.R. § 20.702(c), and granted the motion 
the following month.  The veteran was advised that his claims 
folder would be returned to the RO so that another travel 
Board hearing could be scheduled.

A review of the record reveals that due to an apparent 
administrative oversight, the Board inadvertently scheduled 
the veteran for a Central Office hearing in January 2001 
rather than return the file to the RO for a travel board 
hearing.  While notification of this hearing was mailed to 
the veteran's current address, he did not appear for the 
hearing.  The record does not demonstrate that the veteran's 
request for a travel Board hearing has been withdrawn.

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the veteran is not 
a one-way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

The veteran is specifically advised that VA regulations 
provide that when entitlement or continued entitlement to a 
VA benefit can not be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of this section as appropriate.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) and (b) (2000).  When 
the claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2000).

Consequently, unless the veteran shows "good cause" for his 
failure to report for the scheduled May 1998 VA examination, 
his claim must be denied.  38 C.F.R. § 3.655 (2000).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a member of the Board in 
Oakland, California, in the order that 
this request was received relative to 
other cases on the docket for which 
hearings are scheduled to be held within 
this area.  38 U.S.C.A. § 7107(d)(2) 
(West Supp. 1999); 64 Fed. Reg. 53,302 
(2000) (to be codified at 38 C.F.R. §§ 
19.75, 20.704).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


